

EXECUTION COPY
Exhibit 10.2






AMENDMENT NO. 1 TO
CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is being executed
and delivered as of July 18, 2017 by and among Global Brass and Copper, Inc.
(the “Borrower”), Global Brass and Copper Holdings, Inc. (“Holdings”), the other
Loan Parties party hereto, JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative agent (in such capacity, the “Administrative Agent”) under the
below-defined Credit Agreement, and the Lenders party to the Credit Agreement.
All capitalized terms used herein without definition shall have the same
meanings as set forth in the below-defined Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, certain of the Loan Parties, the Lenders, and
the Administrative Agent are party to that certain Credit Agreement, dated as of
July 18, 2016 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”, and as
amended hereby, the “Credit Agreement”);
WHEREAS, the Loan Parties have requested that the Lenders and the Administrative
Agent amend the Existing Credit Agreement in certain respects; and
WHEREAS, the Lenders and the Administrative Agent have agreed to amend the
Existing Credit Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
1.    Amendment. Subject to the satisfaction of the conditions precedent set
forth in Section 2 below, Section 6.08(a)(vi) of the Existing Credit Agreement
is hereby amended in its entirety as follows:
(vi) the Borrower may make Restricted Payments or make distributions to
Holdings, to allow Holdings to make regularly scheduled quarterly dividend
payments to its shareholders in an amount not to exceed $2,500,000 in the
aggregate during any fiscal quarter so long as no Default shall have occurred
and be continuing on the date that such dividend is declared to Holdings’
shareholders; provided that any such dividend declared by Holdings shall be made
within thirty (30) days of the declaration thereof;
2.    Condition of Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent:


1

--------------------------------------------------------------------------------




(a)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties and the Lenders required to execute
and deliver this Amendment in order to give effect hereto;
(b)     the Loan Parties shall have entered into Amendment No. 1 to the Term
Loan Credit Agreement (the “Term Loan Amendment”), and such Term Loan Amendment
shall be in full force and effect, upon terms and conditions reasonably
satisfactory to the Administrative Agent; and
(c)     all of the Administrative Agent’s reasonable and documented accrued
costs, fees and out-of-pocket expenses through the date hereof, in each case
owing by any Loan Party to the Administrative Agent shall have been fully paid.
3.    Representation and Warranties. Each Loan Party hereby represents and
warrants that (i) this Amendment and the Existing Credit Agreement as amended
hereby constitute its legal, valid and binding obligation and are enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; (ii) all
of the representations and warranties of such Loan Party set forth in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects) and (iii) no Default has
occurred and is continuing on and as of the date hereof.
4.    Effect on the Credit Agreement and Other Loan Documents;
Reaffirmation.    
(a)    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.
(b)    Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other documents executed in connection with the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement nor
any other document executed in connection therewith and (ii) the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith and are hereby ratified and confirmed.
(c)    Each Loan Party affirms its duties and obligations under each Loan
Document to which it is a party (including, without limitation, the Guaranty set
forth in Article X of the Credit Agreement).


2

--------------------------------------------------------------------------------




5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
6.    Costs and Expenses. The Loan Parties, jointly and severally, agree to pay
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the preparation,
negotiation and execution of this Amendment.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A facsimile
copy or other electronic image (e.g., “PDF” or “TIF” via electronic mail) of any
signature hereto shall have the same effect as the original thereof.
9.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.
[Signature Pages Follow]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




BORROWER:
 
GLOBAL BRASS AND COPPER, INC.



 
 
 
By:
 
/s/ Christopher J. Kodosky
 
 
Name: Christopher J. Kodosky
 
 
Title: Chief Financial Officer



OTHER LOAN PARTIES:
 
GLOBAL BRASS AND COPPER HOLDINGS, INC., as Holdings and as a Guarantor




 
 
 
By:
 
/s/ Christopher J. Kodosky
 
 
Name: Christopher J. Kodosky
 
 
Title: Chief Financial Officer





CHASE BRASS AND COPPER COMPANY, LLC
GBC METALS, LLC
A.J. OSTER, LLC
A.J. OSTER FOILS, LLC
A.J. OSTER CARIBE, LLC
A.J. OSTER WEST, LLC, each as a Guarantor
 
 
 
By:
 
/s/ Christopher J. Kodosky
 
 
Name: Christopher J. Kodosky
 
 
Title: Chief Financial Officer





Signature Page to
Amendment No. 1 to ABL Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


 
 
 
By:
 
/s/ Lindsay R. Griffard
 
 
Name: Lindsay R. Griffard
 
 
Title: Authorized Officer









Signature Page to
Amendment No. 1 to ABL Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender




 
 
 
By:
 
/s/ Andrew J. Heinz
 
 
Name: Andrew J. Heinz
  
 
 
Title: Senior Vice President









Signature Page to
Amendment No. 1 to ABL Credit Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION., as a Lender






 
 
 
By:
 
/s/ Thomas A. Martin
 
 
Name: Thomas A. Martin
 
 
Title: Vice President





Signature Page to
Amendment No. 1 to ABL Credit Agreement